EXHIBIT 99.3 OFFICER’S CERTIFICATE TO: British Columbia Securities Commission Alberta Securities Commission Saskatchewan Financial Services Commission The Manitoba Securities Commission Ontario Securities Commission Autorité des Marchés Financiers Registrar of Securities, Prince Edward Island Office of the Administrator, New Brunswick Securities Commission of Newfoundland and Labrador Nova Scotia Securities Commission Registrar of Securities, Government of the Northwest Territories Registrar of Securities, Government of the Yukon Territory Registrar of Securities, Government of Nunavut RE: Annual Meeting of Shareholders of Student Transportation Inc. (the “Company”) to be held on November 7, 2013 (the “Meeting”) With reference to National Instrument 54-101 - Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”), the undersigned, Patrick Walker, Chief Financial Officer of the Company, in such capacity and not in his personal capacity, certifies for and on behalf of the Company, intending that the same may be relied upon by you without further inquiry, that: 1. in accordance with the requirements set out in section 2.20(a) of NI 54-101, arrangements have been made to have the proxy-related materials for the Meeting sent in compliance with NI 54-101 to all beneficial owners at least 21 days before the date fixed for the Meeting; 2. in accordance with the requirements set out in section 2.20(b) of NI 54-101, arrangements have been made to carry out all of the requirements of NI 54-101 in addition to those described in paragraph 1 above; and 3. the Company is relying upon section 2.20 of NI 54-101 in connection with the Meeting. DATED as of the 24th day of September, 2013. “Patrick Walker” Patrick Walker Chief Financial Officer
